Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 110/9/2020 has been entered.
This Office Action is in reply to Applicants’ correspondence of 11/09/2020.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put this application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is NON-FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Withdrawn Claim Rejection - 35 USC § 112 1st ¶ - New Matter
The rejection of claims 40 and 42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 2-3 of the Office Action of 07/10/2020 is withdrawn in lights of the amendments to the claims.


New Claim Objection
Claim 44 is objected to because of the following informalities:  the claim recites the term “212158 at” to identify a probeset from Affymetrix, but the proper presentation of the identifier is “212158_at” (note the underscore).  Appropriate correction is required.

New Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 is unclear over recitation of the phrase “detecting the SDC2 gene by probe set ID: 212158 at”.  The phrase is unclear because it depends from claim 36, which is directed to analysis of methylation in the “SDC2 gene”.  In claim 36 the “gene” is, based on the limitations of the claim, is the genomic DNA that includes the SDC2 locus; i.e.:  the “gene” is DNA.  But the phrase in claim 44 is unclear because the probe set recited in the claim is part of a reagent used to detect mRNA that is a transcription product.  So it is unclear if the “detecting” of claim 44 is directed to detecting genomic DNA that includes the SDC2 gene, or detecting mRNA that is the SDC2 transcript.

New Claim Rejection - 35 USC § 112 1st ¶ - New Matter
Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The rejection of claims 43 for new matter is relevant to the limitations of the claims directed to amplifying the promoter region of the SDC2 gene where the promoter comprises SEQ ID NO:  287.  
In the instant case the specification as originally filed does not provide a teachings that indicates the required sequence (i.e.:  SEQ ID NO:  287) is in fact part of the promoter of the SDC2 gene.  The required sequence is provided in Table 6 of the specification (page 211).  But the sequence is presented as a target region of the transcribed portion of the gene, not the promoter region, that is detected with a particular Affymetrix probe set.  Tables 7 and 8 of the specification (pages 240-241) provide primers for methylation specific amplification of several genes, but none of the primers are relevant to the particular gene SDC2 or include any SDC2 promoter region primers.

New Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 is unclear over recitation of the limitation requiring that “the promoter region of SDC2 gene comprises a nucleic acid sequence as set forth in SEQ ID NO: 287.”  The limitation is unclear because the sequence set forth in SEQ ID NO:  287 appear to be part of the SDC mRNA transcript, and does not appear to be any portion of the promoter of the gene.

Improper Incorporation by Reference of Essential Subject Matter
Claim Objection
Claim Rejection - 35 USC § 112 1st ¶ - Written Description

Claim 44 is objected to and rejected over recitation of the phrase “detecting the SDC2 gene by probe set ID: 212158 at”, as recited in claim 44.  The recitation (a reference to by Affymerix probeset ID 212158_at) is an attempt to improperly incorporate essential subject matter by reference.  37 CFR 1.57(c) provides:
“Essential material” may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.

In the instant case, reference to a probe identified by a company’s identifier nomenclature is not appropriate for recitation of a claim limitation.  Because the 

Withdrawn Claim Rejection - 35 USC § 101 – Non-patentable subject matter
The rejection of claims under 35 U.S.C. 101, as set forth on pages 4-9 of the Office Action of 07/10/2020 is withdrawn in lights of the amendments to the claims.

Claim Rejection - 35 USC § 112 – Enablement
The rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 9-13 of the Office Action of 07/10/2020 is withdrawn in lights of the amendments to the claims.

Maintained Claim Rejections - 35 USC § 103
Modified / Newly Applied as necessitated by Claim Amendments

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 36, 38, 44 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olek et al (2003) (citation 3 on the IDS of 10/02/2018) in view of Menedez (2006) (citation 6 on the IDS of 10/02/2018) and Ibanez de Caceres et al (2004) (citation 5 on the IDS of 10/02/2018).

Olek et al does not specifically describe analysis of the promoter region of the gene, or exemplify analysis of subjects with adenoma or adenocarcinoma (claim 36) or subjects with colorectal neoplasm (claim 38) or colorectal adenoma or adenocarcinoma (claim 45), or detecting expression of SDC using the probeset 212158_at.  However, such elements as related to SDC2 gene methylation were known in the art.  
Melendez teaches the analysis of gene methylation in ovarian cancer cells including adenocarcinoma cells (relevant to claims 36) isolated from ovarian tumors via laser capture microdissection (e.g.:  p.70).  Relevant to the rejected claims, Melendez indicates that SDC2 is downregulated in ovarian cancer samples after 5-aza-dC treatment (p.79 – Table 4.4).
Relevant to the limitations of claim 36, Melendez teaches (e.g.:  p.65) that methylation of CpG islands in the promoter region of genes is known to transcriptionally repress those genes and further provides (e.g.:  p.69) that genes displaying altered expression levels after 5-aza-dC treatment could have been directly or indirectly affected by demethylation.  In order to be directly affected by 5-aza-dC, genes would be expected to have a methylated CpG island in or in proximity to promoter regions.  Further relevant to the rejected claims, Melendez teaches (e.g.:  p.71) “we thus 
Relevant to the limitations of claim 38 and 45, Melendez teaches that ovarian cancer may spread from the ovaries to other organs within the pelvis including the sigmoid colon or rectum (e.g.:  p.2).
Relevant to the limitations of claim 44, Melendez teaches (e.g.:  p.68) the analysis of gene expression, including detecting expression of the SDC2 gene, using Affymetrix Human U133 Plus 2.0 oligonucleotide arrays which include the 212158_at probeset.
	Further relevant to the state of the art, Ibanez de Caceres et al teaches that methylated DNA markers of ovarian cancer can be detected in serum and plasma blood fractions from ovarian cancer patients.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have applied the methylation detection of SDC2 in a blood sample, as taught by Olek et al, to detecting increased methylation of SDC2 (as taught by Melendez) in blood samples (as taught by Ibanez de Caceres et al) for analysis of SDC2 methylation in ovarian cancer related samples including adenocarcinoma.  The skilled artisan would have been motivated to perform such methods based on the various and related teachings of the prior art, including:  that 

Response to Remarks
Applicants arguments in traversal of the rejection of claims as unpatentable in view of the cited prior art (p. 3-6 of the Remarks of 11/09/2020) have been fully considered but are not persuasive to withdraw the rejection.  
Applicants’ traversal is largely based on the argument (p.4 of Remarks) that the claims are directed to analysis of a sample from a subject with adenoma or adenocarcinoma and Olek et al cited in the rejection exemplifies the analysis of metastasis.  But applying this argument to Olek et al is a piecemeal analysis of a single particular teaching of an individual reference, and does not take into account common sense, supported by evidence and a reasoned explanation, to combine the teachings of the cited prior art.  In the instant case it is clear that Meledenz includes teachings related to SDC2 expression controlled by promoter methylation in ovarian adenocarcinoma cells.  
Furthermore, the arguments as they address the teachings of Melendez (p.4-5 of the Remarks) are directed to the analysis of HERV-W, LINE1 and the HLA-G promoter 
Finally, where Applicants assert a deficiency in the teachings of Ibanez de Caceres with regard to the analysis of SDC2 methylation in particular, it is noted that the reference is not cited for any teaching specifically related to SDC2.  Ibanez de Caceres is cited to support the teachings of Olek et al in view of Meledez that the use of blood samples to analyze cancer-related methylation was known in the art.  The Examiner maintains that the teachings of Olek et al in view of Melendez provide ample teaching, suggestion and motivation for the skilled artisan to assess the level of SDC2 promoter methylation, by known methods, in samples from subjects with adenoma or adenocarcinoma including colorectal adenoma or colorectal adenocarcinoma.
Applicants’ arguments conclude with a discussion regarding hindsight reconstruction of claimed methods.  In this regard it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case the methodological steps of the claims are provided for in the prior art, and so the analysis is not an impermissible hindsight reconstruction.

Conclusion
No claim is allowed

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Details for HG-U133_PLUS_2:212158_AT which is printed from affymetrix.com provides evidence that the 212158_at probeset is included in the GeneChip® Human Genome U133 Plus 2.0 Array used to detect gene expression in Melendez.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634